DETAILED ACTION
	Claims 1-18 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 03/03/2020. It is noted, however, that applicant has not filed a certified copy of the 202010139295.6 application as required by 37 CFR 1.55.
Further note that a translation of said priority application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Interpretation
	Regarding claim 5, recitation of “different dicarboxylic acids of a C5, C6, C7, C8, C10, C12 and C15” is interpreted as reciting that two or more of C5, C6, C7, C8, C10, C12 and C15 dicarboxylic acids are produced and not that all of C5, C6, C7, C8, C10, C12 and C15 dicarboxylic acids are produced.  Further, claims 1 and 4, from which claim 5 depends, is not interpreted as requiring that “catalytically converting” be limited to performance in a single vessel or container or having any temporal limitations.  As such, performance of a first catalytically converting step producing a C5 dicarboxylic acid followed by performance of a second catalytically converting step producing a C6 dicarboxylic acid is considered to be within the broadest reasonable interpretation of claim 5. 
	Recitation of “the catalysis and transformation of substrates” as recited in claims 2-3 and “catalytic reaction” recited in claim 10 are considered to have antecedent basis in “catalytically converting substrate lactones to obtain α,ω-dicarboxylic acids” as recited in claim 10 and in cycloalkane and cycloalkanol substrates recited in claims 2-3.

Specification
The disclosure is objected to because of the following informalities:
MPEP 2422.03(I) provides the following:
The Office strongly suggests filing the sequence listing required by 37 CFR 1.821(c) as a text file via EFS-Web. If a new application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes. See MPEP § 2422.03(a) for additional information pertaining to EFS-Web submission of sequence listings.

The electronic file wrapper contains a Sequence Listing filed as a text file; however, the required statement indicated above cannot be found in the specification.

Appropriate correction is required.

Claim Objections
Claims 1, 9 and 16-18 are objected to because of the following informalities:    
In claim 1, recites “the steps of:” followed by recitation of only one step.  As such, claim 1 should be amended to recited “the step of.”
Claims 9 and 16-18 recited “adding an inducer to induce expression.”  The claims do not state what expression is induced.  The only reasonable interpretation is that expression of at least one functional gene as recited in claim 1 is induced.  However, the same should be made explicit in claims 9 and 16-18 and not left to inference.  Further in claims 9 and 16-18, the abbreviation “TB liquid medium” should be defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations:
In claims 1, 2 (twice), 3 (three times) and 6, “functional genes related to the pathway for catalyzing lactones to produce α, ω-dicarboxylic acids”;
In claims 2 (three times), claim 3 (three times) and 7, “functional genes related to the pathway for catalyzing cycloalkanol to produce lactones”;
In claims 3 (four times) and 8, “functional genes related to the pathway for catalyzing cycloalkane to produce cycloalkanol”; and
In claims 9 and 16-18, “functional genes related to the pathway for catalyzing corresponding substrates to produce α, ω-dicarboxylic acids.” 
Regarding each recitation of “the pathway” enumerated above, there is no literal antecedent basis for recitation of any of these “the” pathways in the claims. Further, there is no recitation in the claims of any structure that can be considered to provide an inherent antecedent basis to any of the various recited “the” pathways enumerated above since “recombinant cells” as recited in claim 1 cannot be considered to inherently have any of the various recited “the” pathways that appear to be pathways that are not naturally-occurring in the recombinant cell. As such, in regards to the various “the” pathways enumerated above it is unclear as to what elements such limitations are making reference. “A claim is indefinite when it contains words or phrases whose meaning is unclear.”  See MPEP 2173.05(e).  There is insufficient antecedent basis for these limitations in the claims for the reasons stated.
Further regarding the various pathways enumerated above, the claims recite “functional genes related to the pathways” as recited.  The “functional genes” encompass both 1) genes of the various pathways as recited, and 2) other additional functional genes that are “related.” However, neither the claims nor the specification define how the functional genes are “related” to the various recited pathways.    For example, it is unclear if “functional genes related to the pathway for catalyzing cycloalkanol to produce lactones” includes, for example, includes a gene encoding an enzyme capable of oxidizing cyclohexane to cyclohexanol that can be considered to be “related” to a pathway for catalyzing cycloalkanol to produce lactones.”  As such, the metes of bounds of what are considered to be “related” functional genes are unclear such that “a person of ordinary skill in the art could not interpret the metes and bounds of the claim[s] so as to understand how to avoid infringement, [such that] a rejection of the claim under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” MPEP 2173.02(II).
	MPEP 2173.05(d) provides the following guidance: “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph should be made. The examiner should analyze whether the metes and bounds of the claim are clearly set forth. Note that the mere use of the phrase "such as" or "for example" in a claim does not by itself render the claim indefinite.”
	Claim 10 recites “preferably in a temperature range of 25 [Symbol font/0xB0]C-30 [Symbol font/0xB0]C; and more preferably at 25 [Symbol font/0xB0]C.” As set forth above, statement of “preferences” may lead to confusion over the intended scope of the claim.  Here, it is not clear if the claimed narrower ranges of 25 [Symbol font/0xB0]C-30 [Symbol font/0xB0]C and 25 [Symbol font/0xB0]C (narrower than a temperature range of 20 [Symbol font/0xB0]C to 40 [Symbol font/0xB0]C recited earlier in claim 10) is a limitation of claim 10 or not.  As such, claim 10 is rejected under 35 U.S.C. 112(b) in view of the guidance provided in MPEP 2173.05(d).
	MPEP 2173.05(q) provides the following guidance: “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).”
	Claim 13 recites “A method for producing immobilized cells,” wherein the preamble of claim 13 is considered to be limiting.  The body of claim 13, in its entirety, recites “wherein using the recombinant cell in the method for producing α,ω-dicarboxylic acids in claim 1.”  Claim 13 does not set forth any positively recited step that acts towards accomplishing “producing immobilized cells” as recited in the preamble of claim 13. While claim 13 appears to positively require all of the method steps of claim 1, claim 13 does not clearly set forth any method acts that would result in producing of any immobilized cells.  As such, it is not clear if infringement of claim 13 requires: 
	1) A generic active step that produces immobilized cells; or
	2) The performance of claim 1 with cells that are immobilized wherein infringement does not require an act of positively producing such cells.
	“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” 2173.02(II).  For the reasons set forth above, a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement such that a rejection under 35 U.S.C. 112(b) is made. It is recommended that claim 13 be amended to recite “The method for producing α,ω-dicarboxylic acids according to claim 1, wherein the recombinant cells are immobilized.”  For the purposes of rejections under 35 U.S.C. 102 or 103, meeting either scope of claim 13 enumerated above will be considered to meet the features of claim 13.
	Regarding claim 8, claim 8 recites “P450BM319A12 gene, a P450BM3 A82F gene and a P450BM3 A82F/A328F.” The underlined claimed terms appear to recite and/or indicate specific point mutation mutants of cytochrome P450BM3 protein.  For example, “P450 BM3 mutants (A82F, A82F/ A328F, 19A12).” Specification, para. [75]. While it is presumed that the nomenclature A82F is presumed to mean Ala-82 replaced with phenylalanine and A328F is presumed to mean Ala-328 is replaced with phenylalanine, it the absence of reference to any specific sequence defining the meaning of Ala-82 and Ala-328, what substitutions are referenced are unclear.  Embodiments of a P450BM3 protein as recited in claim 8 are not interpreted as requiring any specific minimum sequence identity to a specific sequence and include other additional substitutions, deletions or insertions relative to a sequence that may be considered to be a wild-type sequence.  As such, it is not clear which, if any, of the following are embodiments of P450BM3 protein as recited in claim 8:
	1. P450BM3 from Bacillus megaterium having an added 6-residue N-terminal His-tag (sequence MHHHHHH added to N-terminus) wherein the 82nd amino acid residue from the N-terminus is Phe or is mutated to Phe; and
	2. P450BM3 from Bacillus megaterium having a sequence identical to the 1049-amino acid residue sequence shown in Uniprot, Accession No. P14997, 2017, www.uniprot.org, except residue Thr-328 mutated to Phe and residue Phe-82 remains unmutated.
	Further, the nomenclature “P450BM319A12 gene” appears to be a reference to a mutant protein with substitutions not described by the specification wherein “P450BM319A12 gene” cannot be considered to have an established and ordinary meaning in the art, and the specification does not cite any reference that may describe the meaning of “P450BM319A12 gene.”
“If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.” 2173.02(II). For the reasons set forth above, it is unclear as to what P450BM3 mutant proteins fall within the scope of claim 8 such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.”


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
MPEP 608.01(n)(III) provides the following guidance:

In accordance with 35 U.S.C. 112(d), or pre-AIA  35 U.S.C. 112, fourth paragraph, a claim in dependent form shall contain:
(i) a reference to a claim previously set forth, and 
(ii) then specify a further limitation of the subject matter claimed.

Claim 11 in full sets forth “A method for producing α,ω-dicarboxylic acids, where using the whole-cell method for producing α,ω-dicarboxylic acids in claim 10,” such that claim 11 depends from claim 10.  Any embodiment of claim 10 is considered to already require “using the whole-cell method for producing α,ω-dicarboxylic acids in claim 10.”  That is, claim 11 references using the method of claim 10 but does not set forth any further limitation of the subject matter of claim 10.  
That is, claim 10 depends from independent claim 1 through intervening claims 4, 5 and 9, wherein each of claims 1, 4, 5 and 9 sets forth a method that is a whole-cell biocatalysts method for producing α,ω-dicarboxylic acids as required by the preamble and body of claim 1.  Claim 1, and by extension each of claims 4, 5, 9 and 10 requires a “method for producing α,ω-dicarboxylic acids with whole-cell biocatalysis, [that] comprises the steps of . . . catalytically converting substrate lactones to obtain a, α,ω-dicarboxylic acids by recombinant cells” as recited in claim 1, which is necessarily a method “using the whole-cell method for producing α,ω-dicarboxylic acids.”  The preamble of claim 1 is considered to be limiting such that claim 1 and all claims depending from claim 1 are required to be a whole-cell biocatalysis method.  By extension, claim 10 depending from claim 1 necessarily requires a method that is “using the whole-cell method for producing α,ω-dicarboxylic acids of claim 10.”  Since claim 11 recites no further limitations other than those required by the subject matter of claim 10, claim 11 fails to specify a further limitation of the subject matter claimed in claim 10 as not satisfy the test for proper dependency set forth in MPEP 608.01(n)(III).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karande et al. (WO 2018/046104 A1).
Karande et al., abstract, teach:
The present invention relates to microorganisms or progeny thereof having biosynthetic capability to convert cycloalkanes and to produce lactones using complex composed of cytochrome P450 monooxygenase, two reductases ferredoxin (Fd) and ferredoxin reductase (FdR) together with alcohol (cyclohexanol) dehydrogenase and Bayer-Villager type (cyclohexanone) monooxygenase; all from Acidovorax CHX 100. Further, secondary products can be produced which are aliphatic monomers of large industrial polymers such as α- hydroxy fatty acid, dicarboxylic acids and w-amino acids (an analogue of lactams). The invention refers further to the biotechnological production of lactones and their secondary products using the microorganisms or progeny thereof.
“The present invention provides microorganisms or progeny thereof synthesizing enzymes or enzymatic activities being able to produce lactones and further (when indicated) their secondary products by using cycloalkanes. The inventive microorganism or progeny thereof can convert especially C5 to Cn - cycloalkanes, preferably cyclohexane.” Karande et al., page 2, penultimate paragraph.
“In one embodiment of the invention microorganisms or progeny thereof are represented which express the following enzymatic pathway:
- enzyme E1 catalyzing conversion of a cycloalkane to the corresponding cyclic alcohol [i.e. cycloalkanol];
- enzyme E2 catalyzing conversion of said cyclic alcohol to the corresponding cyclic ketone;
- enzyme E3 catalyzing conversion of said cyclic ketone to the corresponding lactone
- enzyme E4 catalyzing conversion of said lactone to the corresponding co-hydroxy fatty acid(s);
- enzyme E5 catalyzing conversion of said co-hydroxy fatty acid(s) to ω-οχο fatty acid(s) and
- enzyme E6 catalyzing conversion of said co-oxo fatty acid(s) to linear saturated dicarboxylic acid(s);
wherein the microorganism is genetically modified to express at least one, more than one, either or all of the enzymes E1 , E2, E3, E4, E5, and/or E6.” Karande et al., page 4, top.
“Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences [i.e. genes] encoding cytochrome P450 monooxygenase activity as enzyme E1 and nucleic acid sequences encoding an alcohol dehydrogenase activity as enzyme E2. Further the microorganism can comprise nucleic acid sequences encoding a Bayer-Villager type monooxygenase activity as enzyme E3 and/or nucleic acid sequences encoding a lactonase activity as enzyme E4. Furthermore, the present invention can provide microorganisms or progeny thereof comprising additionally nucleic acid sequences encoding ω-hydroxy fatty acid dehydrogenases E5 and/or co-oxo fatty acid dehydrogenases E6. The microorganisms or progeny thereof can further comprise nucleic acid sequences encoding a ω- transaminase activity as enzyme E7.” Karande et al., pages 5-6.
“In some embodiments, a preferred microorganism or a progeny thereof of the present invention can be one that has been genetically modified with one or more heterologous nucleic acid sequences [i.e. heterologous or recombinant genes] encoding a CYP450 monooxygenase system E1 , an alcohol dehydrogenase E2, a Bayer-Villager [i.e. Baeyer-Villiger] type monooxygenase E3, a lactonase E4, an co-hydroxy fatty acid dehydrogenase E5, an ω-oxo fatty acid dehydrogenase E6.” Karande e al., page 12, penultimate para.
“The term ‘heterologous nucleic acid,’ as used herein, refers to a nucleic acid wherein at least one of the following is true: (a) the nucleic acid is foreign ("exogenous") to (i.e., not naturally found in) a given host microorganism; (b) the nucleic acid comprises two or more nucleotide sequences that are not found in the same relationship to each other in nature, e.g., the nucleic acid is recombinant.” Karande et al., pages 13-14.
As such, the group of enzymes E4 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate lactones to linear saturated dicarboxylic acids (i.e. α,ω-dicarboxylic acids) as to encoded by functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
The group of enzymes E2 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate cycloalkanols to lactones and α,ω-dicarboxylic acids as to be encoded by functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
The group of enzymes E1 through E6 expressed in the same genetically modified recombinant microorganism catalytically convert substrate cycloalkanes to cycloalkanols and α,ω-dicarboxylic acids as to be encoded by functional genes related to a pathway for catalyzing cycloalkane to produce cycloalkanol, functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids.
Example 1 of Karande et al., page 24, teach an example of recombinant cells (P. taiwanensis) consistent with above cultured in minimal media in the presence of 5-10 mM cycloalkane.  Figure 3 of Karande et al. show the production of adipic acid (1,4-butanedicarboxylic acid, C6H10O4). Karande et al., page 24.
Karande et al. further describe a resting cell assay with product profile as shown in Fig. 3. Karande et al., page 21.  “Production of the three main products caprolactone, adipic acid, and 6-hydroxyhexanoic acid in a resting cell assay by using cyclohexane substrate. Assay condition: 20 ml in 300 ml shake flask, substrate 5 mM, 30°C at 200 rpm, P. taiwanensis VLB120 p10_capro: 1.22 gCDwL-1.” Karande et al., page 26. Figure 3 of Karande et al. show the production of adipic acid (1,4-butanedicarboxylic acid, C6H10O4). Karande et al., page 24.  The preceding is considered to be a disclosure of a whole-cell biocatalysis under normal temperature (30°C within the range recited in claim 9), aerobic conditions as evidenced by use of a shake flask at 200 rpm and under normal pressure wherein a shake flask is not suitable for pressurized or partial vacuum conditions.
For the reasons set forth above, Karande et al. disclose all of the features of claims 1-3.  In particular, Karande et al. disclose a single recombinant cell having all of enzymes E1 through E6 stated above located in the same cell that constituting functional genes related to a pathway for catalyzing cycloalkane to produce cycloalkanol, functional genes related to a pathway for catalyzing cycloalkanol to produce lactones and functional genes related to a pathway for catalyzing lactones to produce α,ω-dicarboxylic acids whereby such recombinant cells catalytically convert lactone (produced in vivo from cycloalkane) to at least adipic acid as a α,ω-dicarboxylic acids under normal temperature and pressure and aerobic conditions.
Regarding claims 4, 14 and 15, “According to the invention the microorganism can be a prokaryotic organism, preferably a bacterial cell or algae, more preferably a bacterial cell of the genus Acidovorax, or Pseudomonas, or E.coli.” Karande et al., page 3, penultimate paragraph.  The preceding is considered to be an anticipatory disclosure of the methods as discussed above performed with cells that are Escherichia coli.
Regarding claim 7, “Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences encoding cytochrome P450 monooxygenase activity as enzyme E 1 and nucleic acid sequences encoding an alcohol dehydrogenase activity as enzyme E2. Further the microorganism can comprise nucleic acid sequences encoding a Bayer-Villager type monooxygenase activity as enzyme E3 and/or nucleic acid sequences encoding a lactonase activity as enzyme E4.” Karande et al., bridging pages 5-6.  As indicated above, enzyme E1 through E3 in conjunction convert a cycloalkanol [i.e. cyclic alcohol] to a corresponding lactone such that Karande et al. disclose the features of claim 7.
Regarding claim 13, “The microorganism can be provided as immobilized biofilm. Biofilms offers several advantages compared to their suspended counterpart as they present a self-immobilizing.” Karande et al., page 19, penultimate paragraph.  The preceding is considered to be a disclosure within the broadest reasonable interpretation of “using” recombinant cells in the method for producing α,ω-dicarboxylic acids as recited in claim 1 wherein any technique that produces an immobilized biofilm is a “method for producing immobilized cells” as recited in claim 13.
Regarding claim 5, claims 5 is interpreted as recited that plural (i.e. at least two) α,ω-dicarboxylic acids being two different α,ω-dicarboxylic from C5, C6, C7, C8, C10, C12 and C15 are produced by the single “catalytically converting” step of claim 1.  Claim 5 is not interpreted as stating that all of C5, C6, C7, C8, C10, C12 and C15 α,ω-dicarboxylic acids are produced.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (One-pot biocatalytic route from cycloalkanes to α,ω‐dicarboxylic acids by designed Escherichia coli consortia, Nature Comm. 11 (Oct. 2020): 5035).
Wang et al., abstract, disclose:
Aliphatic α,ω‐dicarboxylic acids (DCAs) are a class of useful chemicals that are currently produced by energy-intensive, multistage chemical oxidations that are hazardous to the environment. Therefore, the development of environmentally friendly, safe, neutral routes to DCAs is important. We report an in vivo artificially designed biocatalytic cascade process for biotransformation of cycloalkanes to DCAs. To reduce protein expression burden and redox constraints caused by multi-enzyme expression in a single microbe, the biocatalytic pathway is divided into three basic Escherichia coli cell modules. The modules possess either redox-neutral or redox-regeneration systems and are combined to form E. coli consortia for use in biotransformations. The designed consortia of E. coli containing the modules efficiently convert cycloalkanes or cycloalkanols to DCAs without addition of exogenous coenzymes. Thus, this developed biocatalytic process provides a promising alternative to the current industrial process for manufacturing DCAs.
“Here, we develop an in vivo, artificially designed biocatalytic cascade for the oxidation of cycloalkanes or cycloalkanols to DCAs using a designed biocatalytic Escherichia coli consortia system modularized for redox self-sufficiency. With the oxidation of CH to AA as a model reaction, each basic cell module with assigned functions are engineered and optimized in parallel, followed by combinatorial optimization to achieve efficient production of AA from CH (Fig. 1b). Finally, the substrates are expanded to cycloalkanes with different carbon numbers to demonstrate the generality of the developed biocatalytic system.” Wang et al., page 2, right col.
“To implement the targeted production of different DCAs 7a-d from cycloalkanes 1a-d, we designed an artificial biosynthetic route based on biocatalytic retrosynthesis (Fig. 2). The cascade had six enzymatic reactions and eight enzymes (Fig. 2).” Wang et al., page 2, right col. “The three basic cell module catalysts were constructed and optimized in parallel, then combined to form an EC for use in the conversion of cycloalkanes or cycloalkanols to DCAs.” Wang et al., page 3, right col.
The above is interpreted as three separate modules engineered into three separate E. coli strains/cells that are used together to form an E. coli consortium (EC) that can catalytically convert as a whole-cell biocatalyst either cycloalkanes or cycloalkanols as an initial substrate/material to produce DCAs.
As shown in Fig. 2 of Wang et al., the described recombinant E. coli cells expressing heterologous functional genes encoding module 3 being a pathway for catalyzing lactones to produce DCAs and encoding a lactonase, an alcohol dehydrogenase, an aldehyde dehydrogenase and a NADH oxidase; module 2 being functional genes encoding a pathway for catalyzing cycloalkanol to produce lactones and encoding a Baeyer-Villiger monooxygenase and an alcohol dehydrogenase; and module 1 being functional genes encoding a pathway for catalyzing cycloalkane to produce cycloalkanol and encoding a cytochrome P450 monooxygenase and a glucose dehydrogenase.  These modules 1-3 also constitute functional genes for a pathway for catalyzing corresponding substrates to produce DCAs from cycloalkane substrates. The cytochrome P450 monooxygenase is exemplified as “P450BM3 A82F and A82F/A328F” that is considered to be encoded by a P450BM3 A82F or P450BM3 A82F/A328F. Wang et al., page 5, left col.
“Constructed E. coli cells were inoculated into 3 mL LB medium containing antibiotics (50 μg mL−1 kanamycin, 100 μg mL−1 ampicillin or both), and cultured at 37 °C, 220 rpm for 6 h. Precultures (1 mL) were transferred into 50 mL TB medium with appropriate antibiotics in 250-mL shaking flasks and cultured at 37 °C, 220 rpm for 2–3 h until OD600 0.6–0.8, then IPTG was added to a final concentration of 0.2 mM. The temperature was shifted to 25 °C for 14–16 h. For E. coli cells containing enzyme module 3, protein expression conditions were modified to: (a) 0.1 mM IPTG, and (2) protein expression at 20 °C for 20 h after IPTG addition. Cells were harvested by centrifugation at 3040 × g, 15 °C for 10 min, washed with 200 mM potassium phosphate buffer (pH 8.0) and used as whole-cell biocatalysts.” Wang et al., page 8, right col.
“The cycloalkanes 1a-d (final concentration was 100 mM; 78 µL 1a, 86.8 µL 1b, 98.8 µL 1c, or 109.8 µL 1d) were added into an 8-mL suspension of E. coli consortium 1_2_3 (final CDW was 12 g L−1, ratio of modular cells 1, 2 and 3 was 2:1:2) in potassium phosphate buffer (0.2 M, pH 8.0) containing 0.05 g mL−1 glucose. Reactions were at 25 °C, 200 rpm in 250-mL shaking flasks for 24 h. For 1d, to ensure complete conversion of intermediate products 5d to corresponding α, ω-dicarboxylic acids 7d, a 2-mL suspension of E. coli cell module 3 (32 g CDW L−1) in potassium phosphate buffer (0.2 M, pH 8.0) was added after 24 h. During the reaction, the pH was maintained around 8.0 by adding 10 M NaOH. After reaction, mixtures were extracted three times with 30 mL EtOAc, and the organic phase was evaporated for substrate recovery. The water phase was acidified to below pH 2.0 with 4 M HCl, followed by three extractions with 50 mL EtOAc. The organic phase was dried over anhydrous Na2SO4. The solvent was removed using a rotary evaporator, and white solids were obtained at 13-45% isolated yields with purity >98% (glutaric acid 7a: 13.4 mg, yield = 13%; adipic acid 7b: 38.5 mg, yield = 33%; pimelic acid 7c: 57.8 mg, yield = 45%; octanedioic acid 7d: 18.8 mg, yield = 13%).” Wang et al., page 9, left col.
As such, Wang et al. disclose all of the features of claims 1-18.  It is noted produces 7a through 7d are C5, C6, C7 and C8 DCAs, respectively, which is considered to meet the features of claim 5.
	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-5, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al.
The rejections of claims 1-4, 7 and 13-15 as anticipated by Karande et al. are incorporated herein by reference.
Regarding claim 5, the claim interpretation section above are incorporated herein by reference.
“The reaction is preferably transforming C5 to C11- cycloalkanes as the substrate using one whole cell of the microorganism of invention especially in aqueous medium.” Karande et al., page 19, 4th paragraph. Karande et al. cannot be considered to directly state that more than one cycloalkane be actively employed as a substrate to produce the corresponding α,ω-dicarboxylic acids as recited in claim 5.  However, since Karande et al. directly suggest that the substrates can be any of C5 to C11- cycloalkanes, at the time of filing an ordinarily skilled artisan would have been motivated to employ a mixture of cycloalkanes as a substrate including C5 and C6 cycloalkanes or any other mixture of C5 to C11- cycloalkanes and/or to separately convert C5 and C6 cycloalkanes or any other mixture of C5 to C11- cycloalkanes to corresponding α,ω-dicarboxylic acids.  An ordinarily skilled artisan at the time of filing would have been motivated to do the same since Karande et al. indicate that any C5 to C11- cycloalkane can be used as a substrate such that Karande et al. teach that the corresponding C5 to C11 α,ω-dicarboxylic acids are desirable products.  As such, as far as an ordinarily skilled artisan would be motivated to obtain two different α,ω-dicarboxylic acid products (for example C5 and C6 α,ω-dicarboxylic), an ordinarily skilled artisan at the time of filing would have readily recognized that a mixed cycloalkane substrate of C5 and C6 cycloalkane can be supplied to the recombinant cells as taught by Karande et al. such that C5 and C6 α,ω-dicarboxylic acid products can be simultaneously produced in one catalytically converting step, or in the alternative two separate catalytic conversion reactions using a whole-cell biocatalyst can be performed on C5 and C6 cycloalkane as substrates to produce C5 and C6 α,ω-dicarboxylic acid products.

Claims 1-7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al. as applied to claims 1-5, 7 and 13-15 above, and further in view of Hong et al. (Enhanced production of glutaric acid by NADH oxidase and GabD‐reinforced bioconversion from L‐lysine, Biotechnol. Bioeng. 116 (2019): 333-41), Uniprot, Accession No. A1W7P8, 2019, www.uniprot.org, and Uniprot, Accession No. A0A208Y821, 2019, www.uniprot.org.
Regarding claim 6, Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences encoding cytochrome P450 monooxygenase activity as enzyme E 1 and nucleic acid sequences encoding an alcohol dehydrogenase activity as enzyme E2. Further the microorganism can comprise nucleic acid sequences encoding a Bayer-Villager type monooxygenase activity as enzyme E3 and/or nucleic acid sequences encoding a lactonase activity as enzyme E4.” Karande et al., bridging pages 5-6. An enzyme E6 that catalyze the conversion of ω-oxo fatty acid to a linear saturated dicarboxylic acid is by definition an aldehyde dehydrogenase.  Similarly, an enzyme E5 catalyzing the conversion of ω-hydroxy fatty acid to ω-oxo fatty acid is by definition an alcohol dehydrogenase.
 As discussed above, enzyme E4 of Karande et al. catalyzes the conversion of a lactone to a corresponding ω-hydroxy fatty acid as part of a pathway for converting cycloalkanes to α,ω-dicarboxylic.  As such, Karande et al. directly teach and disclose that embodiment recombinant cells used in embodiments thereof have functional genes for a pathway for catalyzing lactones to α,ω-dicarboxylic acid having a lactonase gene, an alcohol dehydrogenase gene and an aldehyde dehydrogenase gene.
For an alcohol dehydrogenase gene E5, the alcohol dehydrogenase is preferable from Acidovorax and/or SEQ ID NO: 7 of Karande et al. Karande et al., bridging pages 8-9. Uniport A1W7P8 evidence that SEQ ID NO: 7 of Karande et al. is about 97% identical to an alcohol dehydrogenase from Acidovorax sp. that utilizes a NAD(P) cofactor.  Since enzyme E5 is described by Karande et al. as carrying out an oxidation reaction of a hydroxy group to an aldehyde, an ordinarily skilled artisan at the time of filing would have readily recognized that an oxidized NAD(P) cofactor is simultaneously reduced.
For a dehydrogenase (aldehyde dehydrogenase) enzyme E6, the dehydrogenase is preferably from Acidovorax and/or SEQ ID NO: 8 of Karande et al.  Karande et al., page 9, 2d paragraph.  Uniprot A0A208Y821 evidence an enzyme about 98% identical to SEQ ID NO: 8 of Karande et al. identified as an “NAD-dependent succinate-semialdehyde dehydrogenase”.  Since enzyme E6 of Karande et al. is described as carrying out an oxidation reaction of an aldehyde group to a carboxylic acid, an ordinarily skilled artisan at the time of filing would have readily recognized that an oxidized NAD+ cofactor is simultaneously reduced.
Regarding recitation in claim 6 of an additional NADH oxidase gene, Hong et al. teach “Production of aliphatic dicarboxylic acids has become an important topic in chemical industry due to their promise as an alternative for green production of aliphatic polyesters, polyurethanes, and nylons . . . . Among aliphatic dicarboxylic acids such as succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelic acid, and sebacic acid, bio‐based production of succinic acid and glutaric acid is better known.” Hong et al., page 333, left column. Glutaric acid is a C5 α,ω-dicarboxylic acid. Hong et al., abstract, teach: Though, recent studies have enabled the high‐yield production of its precursor, 5‐aminovaleric acid (AMV), glutaric acid production via the AMV pathway has been limited by the need for cofactors. Introduction of NAD(P)H oxidase (Nox) with GabTD enzyme remarkably diminished the demand for oxidized nicotinamide adenine dinucleotide (NAD+). Supply of oxygen through vigorous shaking had a significant effect on the conversion of AMV with a reduced requirement of NAD+. A high conversion rate was achieved in Nox coupled GabTD reaction under optimized expression vector, terrific broth (TB), and pH 8.5 at high cell density.”  The gabD gene is “glutarate semialdehyde dehydrogenase (DavD), producing glutaric acid” from glutarate semialdehyde that is an aldehyde dehydrogenase reaction.
“Experiments that used the whole‐cell relative activity as a parameter were conducted with 300mM AMV, 150mM α‐ketoglutaric acid, and 500mM Tris‐base. Substrates, cofactors, and cells were mixed to the desired concentration for each experimental set.” Hong et al., section 2.3.
Both Hong et al. and Karande et al. teach whole cell biocatalytic production of alipahatic dicarboxylic acids (α,ω-dicarboxylic acid).  The pathways directly taught by both Hong et al. and Karande et al. rely upon at least an aldehyde dehydrogenase that utilizes an NAD(P) oxidized cofactor for production of a α,ω-dicarboxylic acid.  Hong et al. explain that regeneration of NAD(P)+ supports such aldehyde or semialdehyde dehydrogenase reactions for production of α,ω-dicarboxylic acid wherein an oxidized cofactor is necessary for any aldehyde dehydrogenase reactions producing a α,ω-dicarboxylic acid from a semialdehyde or ω-hydroxy fatty acid (which is a semialdehyde). 
Since Hong et al. directly tach that coexpression of a gene encoding a NADH oxidase in a whole cell biocatalyst can advantageous support the supply of cofactor needed for an aldehyde dehydrogenase reaction for producing a α,ω-dicarboxylic acid, at the time of filing an ordinarily skilled artisan would have been motivated to modify embodiments of Karande et al. to further express a NADH oxidase gene in order to support the activity of at least enzyme E6 taught therein that requires an oxidized NAD+ cofactor in the same manner as the glutarate semialdehyde dehydrogenase taught by Hong et al.  That is, an ordinarily skilled artisan would have been motivated to modify embodiments of Karande et al. to further express a NADH oxidase gene in order to increase production of α,ω-dicarboxylic acid with a reasonable expectation of success just as Hong et al. teach that introduction of a NADH oxidase gene supports increased production of a α,ω-dicarboxylic acid (glutaric acid) from its corresponding semialdehyde.  The specific NADH oxidase taught by Hong et al. is “Nox from Lactobacillus sanfranciscensis, having activity on both NADH and NADPH, is a promising target for NAD(P)+ regeneration owing to its activity and production of H2O, instead of H2O2, which could be toxic to both cell and enzyme,” which is within the broadest reasonable interpretation of a NADH oxidase.  Hong et al., page 334, left column.  It is understood that such a NADH oxidase reacts NADH and O2 to produce NAD+ and H2O.  It is further noted that NAD+ or NADP+ produced by a NADH oxidase can also supply oxidized cofactor for the activity of the E5 enzyme taught by Karande et al.

Claims 1-5, 7, 8 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al. as applied to claims 1-5, 7 and 13-15 above, and further in view of Li et al. (Whole-Cell-Catalyzed Multiple Regio- and Stereoselective Functionalizations in Cascade Reactions Enabled by Directed Evolution, Angewandte Chemie Int. Ed. 55 (2016): 12026-29) and Siriphognphaew et al. (Development of a whole-cell biocatalyst co-expressing P450 monooxygenase and glucose dehydrogenase for synthesis of epoxyhexane, Appl. Microbiol. Biotechnol. 95 (2012): 357-67).
Regarding claim 8, “Preferred microorganisms or progeny thereof of the present invention are represented comprising nucleic acid sequences encoding cytochrome P450 monooxygenase activity as enzyme E1.” Karande et al., bridging pages 5-6.  As indicated above, enzyme E1 catalyzes conversion of a cycloalkane to the corresponding cyclic alcohol [i.e. cycloalkanol]. Karande et al. teach a cyclohexane cytochrome P450 monooxygenase from Acidovorax CHX 100 with specificity. Karande et al., page 20, penultimate paragraph.  However, Karande et al. teach that a cytochrome P450 monooxygenase is generally “encompasses the activity of a given polypeptide to catalyse a reaction with at least one cycloalkane as substrate” such that the identity of the cytochrome P450 monooxygenase is not particularly limited. Karande et al., page 6, first full para.
However, Karande et al. do not teach expression of a gene encoding P450BM3 A82F/A328F as recited in claim 8.
Li et al. teach that oxidation of cyclohexane (compound 1) to cyclohexanol (compound 2) along with additional oxidations of cyclohexanol.  For catalysis of this reaction, Li et al. teach “E. coli host cells were transformed with one plasmid carrying both the P450-BM3 mutant and alcohol dehydrogenase.” Li et al., page 12027, right col. The “E. coli whole cells (Table 1) [i.e. whole cell biocatalyst] failed to function well in the longer cascade sequence 1->2->3->4->5. We therefore turned our attention to the mutants generated in the initial library . . . , and discovered that the two enantiocomplementary P450 mutants A82F and A82F/A328F catalyze the sequence  1->2->3->4 with good selectivity.” Li et al., page 12027, right col.
As such, Li et al. teach that cytochrome P450 BM3 mutation A82F/A328F (i.e. P450BM3 A82F/A328F) teach is a particularly suitable cytochrome P450 monooxygenase for conversion of cyclohexane to cyclohexanol (i.e. cycloalkanol).
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
(1) Here, as discussed, Karande et al. teach cells that are different from claim 8 with respect to the identity of a specific cytochrome P450 monooxygenase begin P450BM3 A82F/A328F for convention, for example, of cyclohexane as a cycloalkane to cyclohexanol as a cycloalkanol. (2) However, Li et al. teach that a host cell as a whole cell biocatalyst expressing P450BM3 A82F/A328F is known to be particularly effective for converting cyclohexane to cyclohexanol. (3) One have ordinarily skill in the art could have substituted the P450BM3 A82F/A328F monooxygenase as an embodiment of the monooxygenase enzyme E1 taught by Karande et al. (4) No particular additional findings are deemed necessary to explain a conclusion of obviousness.  
For these reasons, at the time of filing an ordinarily skilled artisan would have been motivated to modify the recombinant cells taught by Karande et al. to have P450BM3 A82F/A328F as taught by Li et al. as encoding enzyme E1 being a P450 monooxygenase converting a cycloalkanol to a cycloalkanol in view of the guidance of MPEP 2143(I)(B) and in view of the specific teachings of Li et al. that P450BM3 A82F/A328F is a particularly suitable enzyme for converting cyclohexane to cyclohexanol.
Regarding further recitation in claim 8 of a glucose dehydrogenase gene, Siriphognphaew et al., page 358, left column, teach “One of the best studied monooxygenases, P450 BM3 (CYP102A1), from Bacillus megaterium has been proven to be a versatile platform for protein engineering. This fatty acid hydroxylase has been evolved for oxidation of a wide variety of nonnatural substances including alkanes, alkenes, and aromatic hydrocarbons . . . The P450 catalyzed oxidative enzymatic reaction, however, requires a stoichiometric supply of an expensive NADPH as cofactor. Thus, whole-cell biocatalytic process using heterologous P450s would be more appropriate.” “Recombinant cells were engineered to express P450 BM3 F87V, a mutant previously reported for its high activity towards nonnatural substrates, and evaluated for their biocatalytic activities. Further, co-expression of glucose dehydrogenase (GDH) from Bacillus amyloliquefaciens SB5 was introduced for in vivo regeneration of NADPH.” Siriphognphaew et al., page 358, bridging columns. Coexpression of glucose dehydrogenase is reported to support and increase the activity of P450BM3 monooxygenase. Further, as noted in Table 4 of Siriphognphaew et al., when glucose dehydrogenase is coexpressed 110 mM glucose is included in the reaction conditions as a substrate for the glucose dehydrogenase that allows for NADPH regeneration.  
Since Siriphognphaew et al. teach that expression of glucose dehydrogenase (from a heterologous gene) in a host cell employed as a whole-cell biocatalyst assists in regeneration of NADPH cofactor as to support the activity of P450BM3 monooxygenase, an ordinarily skilled artisan at the time of filing would have been motivated to express a gene encoding glucose dehydrogenase in any host cell employed as a whole-cell biocatalyst that express P450BM3 monooxygenase and variants thereof in order to achieve the benefits of increased P450BM3 monooxygenase activity.  For these reasons, an ordinarily skilled artisan in addition to modifying recombinant cells taught by Karande et al. to express a P450BM3 monooxygenase A82F/A328F variant, as discussed above, would have been motivated to further coexpress a gene encoding a glucose dehydrogenase as taught by Siriphognphaew et al.

Claims 1-5, 7-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al., Li et al., and Siriphognphaew et al. as applied to claims 1-5, 7, 8 and 13-15 above, and further in view of Duttwieler et al. (Bacterial growth medium that significantly increases yield of recombinant plasmid, BioTechniques 24 (1998): 438-444).
Regarding claims 9, 17 and 18 depending from claims 5, 7 and 8, respectively, “Cells were grown on M9* mineral media containing 0.5% (w/v) citrate to an OD450 of 0.9 to 1.0 and then induced by the addition of (0,025% v/v) dicyclopropylketone (DCPK) [i.e. culturing cells containing functional genes for producing α,ω-dicarboxylic acids in a liquid medium and adding an inducer to induce expression]. During growth, cells were sampled after each hour for SDS PAGE. After 5-6 h of induction, cells were harvested by centrifugation (Thermo Electron Corporation, Langenselbold, Germany) at 20°C, 4595 g , 15 min, washed and re-suspended in 100 mM of Kpi buffer pH 7.4 supplemented with 1% of citrate to a cell concentration of 0.5-2.0 gCDw L~ [i.e. collecting the cultured cells]. This cell stock (working volume mentioned wherever necessary) was distributed in baffled Erlenmeyer flasks with the screw caps and incubated in a rotary shaker at 30°C and 300 rpm for 10 min. The biotransformation was initiated by adding cycloalkanes (5 to 10 mM) to the respective flasks [i.e. adding collected cells to a catalytic reaction system with cycloalkane substrates].” Karande et al., bridging pages 23-24.
However, Karande et al. do not teach that culturing is done in TB liquid medium with glucose added to a catalytic reaction system as recited in claims 9, 17 and 18. 
“Microbial strains, plasmids and related cultivation and transformation methods: All organisms
used have been cultivated in Luria-Bertani (LB) medium (DSMZ_medium 381) or M9*-medium
(DSMZ_medium 382) supplemented with 0.5% (w/v) citrate as a carbon source, US* trace
elements (Emmerling et al. 2002, J. Bacteriol. 184:152), and kanamycin 50 mg mL 1 . Precultures
were grown overnight in 5-10 mL LB-medium or M9*-medium in a horizontal shaker (30°C and 200 rpm, Multitron, Infors HT, Bottmingen, Switzerland).” Karande et al., page 23, first paragraph.
	As such, Karande et al. teach that a specific media is not necessary to culture recombinant microorganisms according to the teachings of Karande et al. While M9 medium is a minimal medium, Luria-Bertani (LB) medium is well-understood to be a common rich media for the culturing of bacteria.  “Rich media such as LB broth, Superbroth and Terrific Broth (TB) have been described (1,11,13). However, LB (and its derivatives) is probably still the most commonly used.” Duttwieler et al., page 438, left col.
	That is, both LB medium and TB medium (i.e. TB liquid medium) are common rich media for use in culturing bacteria.  
Substitution of known elements is obvious upon a finding of:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components; 
(2) a finding that the substituted components and their functions were known in the art; 
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.  (MPEP 2143(I)(B)).
	Here, (1) Karande et al. teach culturing microorganism in a LB medium of M9 medium. (2) TB medium and LB medium known in the prior art as a commonly used rich medium for culturing of bacteria. (3) An ordinarily skilled artisan at the time of filing could have utilized any commonly known rich medium to culture and grow recombinant bacteria consistent with the teachings of Karande et al. with a predictable result of the bacteria growing in such medium including in TB medium. (4) No additional findings are viewed to be necessary to explain a conclusion of obviousness.
	As such, at the time of filing an ordinarily skilled artisan would have been motivated to employ any common medium for culturing of recombinant bacteria consistent with the teachings of Karande et al. including TB liquid medium in substitution of LB or M9 medium in view of the guidance of MPEP 2143(I)(B).
	Regarding additional recitation in claims 9, 17 and 18 of inclusion of glucose in a catalytic reaction system, as discussed above, Siriphognphaew et al. teach that it is advantageous to express a glucose dehydrogenase for in vivo regeneration of NADPH in recombinant cells employing a whole cell biocatalyst expressing a P450 monooxygenase.  As taught by Siriphognphaew et al., in such instances 110mM glucose (Table 4 of Siriphognphaew et al.) is included in an appropriate reaction mixture as a substrate for glucose dehydrogenase to allow for regeneration of NADPH as taught.  
Regarding claims 10-11 depending from claim 9, Karande et al. directly teach carrying out the catalytic reaction at 30[Symbol font/0xB0]C within the temperature range recited in claim 10 wherein an Erlenmeyer flasks is presumed not to contain a partial vacuum or pressurized as to be at normal pressure and under shaking as to be an aerobic condition.  Regarding claim 12 depending from claims 9-11, the working examples of Karande et al. as discussed above produce adipic acid as a C6 α,ω-diacarboxylic acid product.
   
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karande et al., Li et al., Siriphognphaew et al. and Duttwieler et al. as applied to claims 1-5, 7-15, 17 and 18 above, and further in view of Hong et al. (Enhanced production of glutaric acid by NADH oxidase and GabD‐reinforced bioconversion from L‐lysine, Biotechnol. Bioeng. 116 (2019): 333-41), Uniprot, Accession No. A1W7P8, 2019, www.uniprot.org, and Uniprot, Accession No. A0A208Y821, 2019, www.uniprot.org.
Regarding claims 6 and 16, the rejections of claims 1-7 and 13-15 under 35 U.S.C. 103 as being unpatentable over Karande et al. as applied to claims 1-5, 7 and 13-15 above, and further in view of Hong et al. (Enhanced production of glutaric acid by NADH oxidase and GabD‐reinforced bioconversion from L‐lysine, Biotechnol. Bioeng. 116 (2019): 333-41), Uniprot A1W7P8, 2019, www.uniprot.org, and Uniprot, Accession No. A0A208Y821, 2019, www.uniprot.org, are incorporated herein and not rested in full.
Regarding claim 16, as discussed above, Hong et al. motivate the expression of a heterologous gene encoding NADPH oxidase in order to provide for regeneration of oxidized NAD+ cofactor required for dehydrogenase reactions producing dicarboxylic acids as discussed above.  Further, as discussed above, Siriphognphaew et al. motivate the expression of a heterologous gene encoding glucose dehydrogenase and inclusion of glucose in a whole-cell biocatalyst reaction as a substrate for such glucose dehydrogenase.
Since expression of functional genes encoding NADH oxidase and glucose dehydrogenase are for providing different cofactors involved in a pathway for converting cycloalkanes substrate to α,ω-diacarboxylic acid product as discussed above, NAD+ and NADPH, respectively, at the time of filing an ordinarily skilled artisan would have been motivated to express both a functional gene encoding NADH oxidase and a functional gene encoding glucose dehydrogenase.  An ordinarily skilled artisan at the time of filing would have been motivated to do this since Siriphognphaew et al. and Hong et al. teach that the expression of functional genes encoding glucose oxidase and NADH oxidase, respectively, support the activity of enzymes in a pathway for converting cycloalkanes substrate to α,ω-diacarboxylic acid product, as discussed above, such that the cited art teach that expression of such functional genes is beneficial for the production of α,ω-diacarboxylic acids in accordance with the teachings of Karande et al.
The features directly recited in claim 16 duplicate those directly recited in claims 9, 17 and 18.  An ordinarily skilled artisan at the time of filing would have been motivated to perform all of the features of claim 16 utilizing a recombinant cell consistent with the teachings of Karande et al. and expressing a functional gene encoding glucose dehydrogenase for the reasons set forth above in regards to claims 9, 17 and 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652